DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-15 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    157
    1047
    media_image1.png
    Greyscale
(filing receipt dated 10/28/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  in line 2 of claim 10, the phrase “compounds are” should be deleted and replaced by –compound is—(see similar amendments in other claims).
In claim 14, line 2, the phrase “reactor, in the form of” should be deleted and replaced by –reactor is--.  Additionally the word –and-- should be inserted before the word “comprises” in the same line.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the following: 

    PNG
    media_image2.png
    124
    977
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    325
    1013
    media_image3.png
    Greyscale

	This claim is rejected for multiple reasons.  Firstly, the first two lines of the claim are directed to a process for hydrogenating an aromatic compound over a solid catalyst in the presence of a hydrogen-containing gas, but then the body of the text describes an apparatus and not a process step.  Presumably the apparatus being described is used to carry out the process, however, it is unclear where the apparatus being described fits into the overall process.  For example, where are the aromatic compound and hydrogen containing gas being fed to?  To the first reactor, the second reactor, or both?  Similarly, 
Additionally, there is a lack of antecedent basis for “trickle bed” and “partially flooded” catalyst beds because the claim does not specify what constitutes the liquid that would be used to create the “trickle” and “flooding” effects instantly claimed.  For example, is the aromatic compound in the liquid phase during reaction?  Or is there a solvent or some other liquid present which “floods” the catalyst in the second reactor?  The Examiner suggests that the Applicant specify that the reaction takes place in the presence of a gaseous phase and a liquid phase.
	Based on the figures of the specification as filed, it appears as if the first reactor (“1st reactor”) and second reactor (“2nd reactor”) are arranged in series with the aromatic compound (“fresh feed”) and hydrogen-containing gas (“hydrogen”) being fed to the first reactor operated in loop mode and containing a catalyst bed and then the output from the first reactor being either i) fed in its entirety to the second reactor containing a catalyst bed (fig. 2) and the output of the 2nd reactor is partially recycled (“circuit”) back st reactor and the other part of the output of the 2nd reactor is recovered as the “hydrogenation output” or ii) partially fed to the 2nd reactor containing a catalyst bed and the other part of the output of the 1st reactor being partially recycled (“circuit”) back to the 1st reactor to produce a “hydrogenation output” from the bottom of the 2nd reactor.  However, these arrangements are not clear from the claim language and it is improper to import limitations from the specification into the claims.  See MPEP 2111.01.		
The Examiner notes that the arrangement described by fig. 2 does not appear to read on instant claim 1 because both reactors are being operated in “loop” mode as the output of the second reactor is recycled back to the first reactor and the output of the first reactor is fed in full to the second reactor, such that the second reactor cannot be interpreted to be operated as a “straight pass”.  
	Claim 3 is rejected because the limitation “a circulation ratio in the first reactor between the circulating current and the fresh feed is 1:1 to 20:1” is indefinite.  It is unclear what the ratio is based on.  Moles, volume, mass, etc?  Additionally, this is the first time that the “fresh feed” is being introduced into the claims.  Is this based on the aromatic compound, the hydrogen-containing gas, or both?
	Claim 6 is rejected because it is unclear i) if the “continuous liquid phase” corresponds to the flooding liquid used to partially flood the catalyst in the second reactor and ii) what the “continuous liquid phase” actually refers to.  Is this the aromatic compound?  Or is there a solvent or something else present?
	Claim 14 recites the following: 

    PNG
    media_image4.png
    266
    1044
    media_image4.png
    Greyscale

There are several issues with this claim.  Firstly, the phrase “essentially arranged concentrically for receiving the catalyst” is unclear.  What are the “upwardly open cylinder” arranged “essentially concentrically” to?  The vertical axis and walls of the tubular reactor, respectively?  Additionally, the term "essentially concentrically" is a relative term which renders the claim indefinite.  The term "essentially concentrically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, as mentioned above with respect to claims 1 and 6, what does the “liquid phase volume” correspond to? 
Finally, what is meant by “for receiving the catalyst” and “for receiving the liquid phase volume”?  Isn’t the catalyst and liquid already present in this reactor?  The instant claims are directed to a process for hydrogenation, not a process for starting up a reactor or a reactor system.  The Examiner suggests replacing the phrase “for receiving” in both instances with –and comprises—or something similar.
Claim 15 is rejected because it is unclear what the percentage is based off of.  Moles, volume, etc?  
	All other claims not explicitly mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.  
Claim Rejections - 35 USC § 112a-Written Description
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.  In the instant case, while it is clear that the Applicant is in possession of a process for hydrogenation an aromatic compound using a solid catalyst comprising a metal from groups VI to VIII of the periodic Table, in particular the catalysts of claims 12 and 13, to produce the corresponding hydrogenated cyclic compounds (via either partial hydrogenation to produce rings which retain some unsaturation or total hydrogenation to any solid catalyst to produce any possible hydrogenation product.  
The specification as filed only contemplates the use of solid catalysts containing metals from groups VI to VIII of the periodic Tables (see p. 5, line 33-p. 6, line 13) to hydrogenate aromatic esters and acids to the corresponding alicyclic esters and acids (see p. 1, lines 9-12 and p. 2, line 8- p. 5, line 17) and the example only teaches the use of a ruthenium catalyst (group VIII-see claims 12 and 13) to hydrogenate diisononyl phthalate to di-(isononyl)-1,2-cyclohexanedicarboxylate (see claims 7-10). The disclosure is totally silent regarding the use of the instant process to carry out any other types of hydrogenation reactions, such as the hydrogenation of the acid/ester moiety of the aromatic esters/acids (as opposed to hydrogenation of the aromatic ring itself), or any other number of possible substituents on the aromatic ring.  
 Further, the prior art also teaches that transition metal catalysts are required to effect hydrogenation reactions of aromatic compounds to the corresponding hydrogenated cyclic compounds as evidenced by: i) Wiesenfeldt (“Selective Arene Hydrogenation for Direct Access to Saturated Carbo- and Heterocycles” Angew. Chem. Int. Ed. 2019, 58, p. 10460-10476) and ii) Qi (“Application of supported metallic catalysts in catalytic hydrogenation of arenes” RSC Advances, 2013, 3, p. 14219-14232).  Both references are reviews which detail the known methods for hydrogenating aromatic compounds to produce the corresponding hydrogenated rings (either fully or partially saturated), which require transition metal catalysts. The predictability of being able to use any solid catalyst in the instantly disclosed reaction to produce any 
All other claims not specifically mentioned are rejected for depending from claim 1 and failing to cure both deficiencies recited above. Claims 12 and 13 are excluded from the reaction because they limit the scope of the products produced form the process (see claim 7) and the scope of the catalyst to that which the Applicant is clearly in possession of.
Subject Matter free from the Prior Art
Though the claims are rejected under 35 USC 112a and 35 USC 112b for the reasons recited above, the claimed process appears to be free from the prior art if the claimed process has been interpreted correctly.  The closest prior art to the claimed process appears to be that disclosed in DE10036172 (DE ‘172, published on 3/8/2001, of record in the IDS filed on 12/19/2019).  DE ‘172 is not in English and there is no English language equivalent available, therefore an English language machine generated translation is also provided.  DE ‘172 appears to teach (see whole document, in particular abstract, claims, and [0042-0045]) the same process as that instantly claimed with the exception that the second reactor is also run in the trickle bed mode.  DE ‘172, nor any other prior art, teach that the second reactor should be run using partially flooded conditions (with respect to the catalyst).  Further, the example on p. 14-15 of the specification as filed show that when the catalyst is the second reactor is flooded (as opposed to the second reactor being run in trickled bed mode) there is a reduction of hydrogen losses and that feed temperature of both reactors can be lowered 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622